ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.
This case is here on remand from the Florida Supreme Court. Appellant was sentenced to concurrent life sentences as an habitual felony offender and a prison releasee reoffender. The trial court was without authority to sentence appellant to an equal sentence under the habitual felony offender statute, “even where such sentence is imposed concurrently with the PRR sentence.” Grant v. State, 770 So.2d 655, 659 (Fla.2000). Accordingly, we remand for resentencing under only the prison releasee reoffender act.
POLEN, C.J., DELL and GROSS, JJ., concur.